Title: To Thomas Jefferson from Harrison Hall, 10 January 1826
From: Hall, Harrison
To: Jefferson, Thomas


Sir,
Philada
Jany 10. 1826
Your favor of the 3rd instant reached me a day or two since. Your wishes in regard to the Port Folio shall be complied with tho I regret the cause of the erasure of your name from our list of subscribers—I yesterday received $20 from Col Bernard Peyton, of which he desired me to give you information—I should be glad to have for the Port Folio a drawing of the College at Charlotteville accompanied by a description, and a general view of the course of instruction—Perhaps it would be of advantage to the institution to have some of these printed seperately & it could be done at a very moderate expence—I have the honor to be Very respectfully Sir Your obt servtHarrison Hall